Citation Nr: 1426987	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-41 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a foot disability, to include as secondary to service-connected knee disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to March 1976 and from December 1976 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board denied the appeal in an April 2013 decision.  The Veteran appealed the Board's April 2013 decision to the United States Court of Appeals for Veterans Claims (the Court).  In an Order dated in September 2013, the Court vacated the Board's April 2013 decision and remanded the case to the Board for action consistent with the Appellee's unopposed July 2013 Motion for Remand.

In August 2010, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's February 2011 and August 2012 remands were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of all prior remands.  Accordingly, in the present case, the additional development specified in the Board's prior remand directives must be conducted prior to adjudication.

The Board's February 2011 remand directed that the Veteran be provided a VA orthopedic examination to determine whether the Veteran had any current foot disability that is related to service or that is proximately due to, or aggravated by, his service-connected knee disabilities.  In August 2012 the Board found that the March 2011 VA examination report was inadequate and remanded the claim to obtain an addendum opinion.  Unfortunately, the Board finds that the August 2012 addendum opinion is inadequate for adjudicating the Veteran's claim of entitlement to service connection for a foot disability.  Accordingly, there has not been substantial compliance with the Board's prior remand directives and another remand is required. 

The Board notes that the May 2009 and March 2011 VA examination reports noted that the Veteran has bilateral calcaneal spurring.  Additionally, a May 2007 VA treatment record noted that the Veteran was diagnosed with plantar fasciitis.  However, the VA examination reports and the August 2012 addendum opinion did not address whether these conditions were related to the Veteran's military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from July 2012 to present.  

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and a review of the claims file, to include a copy of this remand and the March 21, 1975 service treatment record wherein the Veteran complained of foot pain, the examiner should provide an opinion as to:

a.  Whether it is at least as likely as not that any current foot disability, to include pes planus, hallux valgus deformity, bilateral calcaneal spurring, and plantar fasciitis, is related to service. 

b.  Whether it is at least as likely as not that any current foot disability, to include pes planus, hallux valgus deformity, bilateral calcaneal spurring, and plantar fasciitis, is proximately due to, or aggravated by the Veteran's service-connected knee disabilities.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2013).

Any opinion expressed should be accompanied by a complete rationale.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for the Veteran to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



